Citation Nr: 0007260	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-16 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for hepatitis.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 RO decision which 
denied service connection for a back condition and hepatitis.  
A personal hearing at the RO was held in October 1997.  

The present Board decision addresses the issue of service 
connection for a back disorder.  The question of whether the 
claim for service connection for hepatitis is well grounded 
is also addressed in the present decision, and that claim is 
also the subject of the remand at the end of the decision.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a back 
condition.  

2.  The veteran has submitted competent evidence of a 
plausible claim for service connection for hepatitis.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for hepatitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a back disorder

The veteran served on active duty in the Army from June 1969 
to May 1971.  The service medical records show no back 
disorder.  On the March 1971 service discharge examination, 
the spine and musculoskeletal system were clinically normal.  
On the accompanying medical history form, the veteran 
reported a history of back trouble, and the reviewing 
examiner noted this referred to occasional pains in the back.  

In June 1996, the veteran filed a claim for service 
connection for a back condition.  He indicated this referred 
to a tailbone (coccyx) injury.  He reported treatment in 
service but no treatment after service.

VA medical records dated from 1995 to 1997 primarily concern 
treatment for substance abuse.  One record from October 1996 
notes that spinal X-rays were normal but the low back was 
symptomatic.  Medical records dated from 1997 to 1998, from 
the State of Connecticut, Department of Veterans' Affairs, 
Veterans Home and Hospital (in Rocky Hill) primarily concern 
unrelated conditions.  Some presciption forms from this 
facility show that, among many medications, the veteran was 
taking medication for back pain.

During an October 1997 RO hearing, the veteran related that 
during service he injured his back after being physically 
attacked by his sergeant, but he said he declined to file 
charges.  He said that he sustained another injury to his 
back when he fell out of a truck.  He related that he was 
given pain medication for his back symptoms.  The veteran 
noted that X-rays were normal.  He reported current back 
symptoms.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service, in the line of duty and not due to the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims service connection for a back condition 
which he contends began in service.  His claim presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The service medical records from the veteran's 1969-1971 
period of active duty are negative for a back condition.  
Although the veteran reported having occasional back pain on 
the service separation medical history report, objective 
examination of the spine was normal.  The first post-service 
evidence of back problems are in medical records dated from 
1996 to 1998, noting complaints of back pain.  The records 
show no clear diagnosis of a back condition.  Even assuming 
there is a medically diagnosed current back condition, there 
is no medical evidence to link it to service which ended many 
years ago.  Without competent medical evidence of causality, 
the claim for service connection is implausible and not well 
grounded. 

Although the veteran contends that he has a back disability 
and such is related to service, as a layman he is not 
competent to render an opinion regarding diagnosis or 
etiology of a disability, and thus his statements in this 
regard do not serve to make the claim well grounded.  Id.; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As no competent medical evidence has been presented showing 
any current back disability is linked to service, the claim 
for service connection is implausible and must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a).

II.  Service connection for hepatitis

The criteria for a well grounded claim under 38 U.S.C.A. 
§ 5107(a) are discussed above.  The Board notes that there is 
medical evidence of some type of hepatitis in service; 
medical evidence of current hepatitis B and C; and some 
medical evidence opining that current hepatitis is related to 
service.  This is sufficient for a well-grounded claim for 
service connection under the Caluza test.  Hence, the Board 
finds the claim for service connection for hepatitis to be 
well grounded.  This does not mean the merits of the claim 
has been granted.  Rather, such claim is the subject of 
further remand development, as discussed below.


ORDER

Service connection for a back condition is denied.  

The claim for service connection for hepatitis is well 
grounded, and to this extent only the appeal of this issue is 
granted.  






REMAND

As noted above, the claim for service connection for 
hepatitis is well grounded, and the file indicates there is a 
further VA duty to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103, 3.159.

The veteran's service medical records from his 1969-1971 
active duty show that in December 1970 he was treated at a 
private hospital for an illness diagnosed as infectious 
hepatitis versus infectious mononucleosis; he was then 
transferred to an Army hospital where he received treatment 
for hepatitis (only limited records from the Army hospital 
are available); in February 1971 he was given a temporary 
limited duty profile because he was recovering from 
hepatitis; and at the March 1971 discharge examination, the 
history of hepatitis was noted, but no objective abnormal 
findings were reported.  The type of hepatitis the veteran 
had in service (Type A, B, C, etc.) is not clear.  

VA and non-VA medical records, dated from 1995 to 1998, 
currently in the claims folder, do not contain medical 
evidence of hepatitis until 1996, many years after service.  
The veteran reportedly now has hepatitis Type B and Type C.  
He also has  alcoholic liver disease, and numerous medical 
records document a long history of alcohol and drug abuse 
(including intravenous (IV) drug abuse in the past).  An 
October 1996 VA examination contains an equivocal opinion on 
the etiology of the veteran's current hepatitis.  An undated 
letter from Connecticut Gastroenterology Associates (the 
signature of the person who signed the letter is illegible), 
received in November 1998, opines that the veteran's current 
hepatitis was secondary to hepatitis he had in service.  A 
May 1999 letter from Carol A. Whelan, a nurse practitioner 
with the Connecticut state facility in Rocky Hill, 
essentially supports the veteran's claim.  

It appears, however, that the VA examiner and the private 
clinicians did not review all of the veteran's pertinent 
historical records when rendering their opinions.  In the 
judgment of the Board, another VA examinaton with opinion is 
warranted.  Such examination and opinion should occur after 
development of additional medical records.  In this regard, 
the recent records from the state facility detail an 
extensive past history of VA and private treatment for 
substance abuse, and also note more recent VA treatment for 
liver disease.  There is reference to past and recent 
treatment at VA medical centers (VAMCs) in West Haven, 
Newington, and possibly other locations.  

In view of the foregoing, this claim is remanded for the 
following action:

1.  The RO should ask the veteran to 
identify all VAMCs and clinics where he 
has received treatment for any medical 
condition (including hepatitis, other 
liver disease, and substance abuse) since 
his 1971 service discharge.  The RO 
should obtain copies of all the VA 
medical records (including clinical 
treatment records and lab reports).  

The RO should also ask the veteran to 
identify all sources of similar non-VA 
treatment since service, and the RO 
should obtain copies of the related 
medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination by an 
appropriate specialist in order to 
determine the nature and etiology of 
current hepatitis.  The claims folder 
must be provided to and reviewed by the 
doctor in conjuction with the 
examination.  Based on examination 
findings, review of historical records, 
and medical principles, the doctor should 
give a medical opinion, with adequate 
rationale, as to the following:  the 
likely type (Type A, B, C, etc.) of the 
hepatitis which the veteran had in 
service, and whether it was the type that 
would leave chronic residuals; the type 
of hepatitis the veteran now has, and 
when it was first shown; and the likely 
etiology of the veteran's current 
hepatitis, including whether it is 
related to the episode of hepatitis in 
service.

3.  Thereafter, the RO should review the 
claim for service connection for 
hepatitis.  If the claim remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

